Citation Nr: 0634984	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity.  

4. Evaluation of service-connected diabetes mellitus, 
currently evaluated as 20 percent disabling, proposed to be 
reduced to 10 percent disabling. 

5.  Entitlement to service connection of sleep apnea, 
including claimed as secondary to diabetes mellitus and 
herbicide exposure.  

6.  Entitlement to service connection of hypertension, 
including claimed as 
secondary to diabetes mellitus, PTSD and herbicide exposure.

7.  Entitlement to service connection of a disability 
characterized by urinary frequency, including claimed as 
secondary to diabetes mellitus.  

8.  Entitlement to service connection of carpal tunnel 
syndrome of the right upper extremity.

9.  Entitlement to service connection of eczema, including 
claimed as secondary to herbicide exposure.  

10.  Entitlement to an effective date earlier than June 5, 
2003 for service connection of peripheral neuropathy of left 
lower extremity. 

11.  Entitlement to an effective date earlier than June 5, 
2003 for service connection of peripheral neuropathy of the 
right lower extremity.  

12.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 until July 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 2002, May 2003, November 2004, 
January 2005 and May 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (the RO).   

In July 2006, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned Acting 
Veterans Law Judge at the RO.  

Clarification of issues on appeal - diabetes

In a December 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection of 
diabetes.  A 20 percent disability rating was assigned.  The 
veteran disagreed with the initially assigned rating and 
perfected an appeal as to that issue.  

During the course of the development of the increased rating 
appeal the RO determined in a May 2005 rating decision that 
the veteran's then-current symptomatology more closely 
corresponded to the criteria for a 10 percent, not a 20 
percent, disability rating.   In the May 2005 rating decision 
reduction of the veteran's disability rating for service-
connected diabetes to 10 percent was proposed.  Also in May 
2005, the veteran's attorney submitted a timely notice of 
disagreement as to the rating decision which proposed 
reduction.  Therefore, the matter currently before the Board 
has been redesignated on the title page as evaluation of 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling, proposed to be reduced to 10 percent 
disabling to reflect the current procedural posture of this 
issue.  



Other issues 

By a rating decision dated January 2005, the RO granted the 
veteran entitlement to service connection of PTSD.  The 
veteran initially disagreed with both the assigned rating and 
effective date.  In September 2005, the veteran timely 
submitted his substantive appeal as to the assigned rating 
and further specified that he did not wish to pursue an 
appeal as to the effective date.  Accordingly, the matter of 
entitlement to an earlier effective date for service 
connection of PTSD is not before the Board.    

Finally in a July 2005 rating decision the RO granted the 
veteran's claim of entitlement to service connection of 
coronary artery disease, effective April 6, 2005.  A 30 
percent disability rating was assigned with a temporary 100 
percent disability rating in effect from April 11, 2005 until 
August 1, 2005.  Also, the RO granted entitlement to service 
connection of carpal tunnel syndrome of the left upper 
extremity.  A 10 percent disability rating was assigned 
effective February 19, 2004.  Service connection of bilateral 
cataracts was also granted effective February 19, 2004 with a 
noncompensable disability rating assigned and service 
connection of erectile dysfunction was granted effective 
March 28, 2005 also with a noncompensable disability rating 
assigned.  Finally, entitlement to special monthly 
compensation based on loss of use of a creative organ and 
entitlement to special monthly compensation based on 
Housebound criteria being met was granted from  April 11, 
2005 until August 1, 2005.  

In September 2005, the veteran's attorney submitted 
correspondence designated as "veteran's Notice of 
Disagreement to decision of July 19, 2005 on ALL issues" 
[emphasis in the original].  As noted above, numerous 
benefits were granted in the July 2005 decision.  Therefore, 
it is unclear as to which issues the veteran's attorney 
wishes to appeal with this NOD.  The matter is referred to 
the RO to request that the veteran's attorney specify in 
writing which matters he intends to appeal related to the 
July 2005 rating decision.  



Issues subject to remand

Based upon the evidence of record, the Board has determined 
that a remand to the RO is required for several issues before 
the Board may proceed to a decision on the merits of those 
issues.  

The issues of entitlement to an increased rating for service-
connected peripheral neuropathy of the left lower extremity 
currently evaluated as 10 percent disabling, entitlement to 
an increased rating for service-connected peripheral 
neuropathy of the right lower extremity currently evaluated 
as 10 percent disabling, evaluation of service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling, proposed to be reduced to 10 percent disabling and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 20, 2006, on the record during his hearing before 
the Board and prior to the promulgation of a decision in the 
appeal, the veteran notified the Board of his intent to 
withdraw his appeal of his claims of entitlement to service 
connection of eczema, including claimed as secondary to 
herbicide exposure, entitlement to an effective date earlier 
than June 5, 2003 for service connection of peripheral 
neuropathy of left lower extremity and entitlement to an 
effective date earlier than June 5, 2003  for service 
connection of peripheral neuropathy of the right lower 
extremity.  

2.  The veteran's service connected PTSD manifests as reports 
of sleep disturbances and intrusive thoughts with his major 
symptom being moderate social impairment; on examination, a 
GAF score of 50 was recorded.  

3.  The competent and probative medical evidence of record 
does not indicate that sleep apnea is related to service-
connected diabetes mellitus, in-service herbicide exposure or 
any other event in service.  

4.  The competent and probative medical evidence of record 
does not indicate that hypertension is related to service-
connected diabetes mellitus, service-connected PTSD, in-
service herbicide exposure or any other event in service.  

5.  The veteran does not suffer from a disability manifested 
by urinary frequency or right side carpal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met as to the claims of entitlement to service 
connection of eczema, including claimed as secondary to 
herbicide exposure, entitlement to an effective date earlier 
than June 5, 2003 for service connection of peripheral 
neuropathy of left lower extremity and entitlement to an 
effective date earlier than June 5, 2003  for service 
connection of peripheral neuropathy of the right lower 
extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b)(1) (2006).

2.  The criteria for a disability rating in excess of the 
currently assigned 30 percent for service-connected PTSD have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006); Fenderson v. West, 12 Vet. App. 
119 (1999).  

3.  Sleep apnea and hypertension were not incurred due to any 
event in service, including herbicide exposure, or secondary 
to any service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303; 3.307; 3.309; 3.310 (2006).  

4.  A disability characterized by urinary frequency and right 
side carpal tunnel syndrome were not incurred due to any 
event in service, or secondary to any service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303;  3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. 

Withdrawn Claims

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

Analysis

The veteran has withdrawn certain issues from his appeal by a 
statement on the record during the July 19, 2006 hearing.  In 
that statement, which has been associated with the veteran's 
VA claims folder, the veteran's attorney expressed the 
veteran's desire to terminate the current appeal as to his 
claim for service connection of eczema and claims for an 
earlier effective date for service connection of bilateral 
peripheral neuropathy of the lower extremities.  See the 
hearing transcript, page 2.  

In light of the veteran's withdrawal of his appeal as to 
these issues, there remain no allegations of error of fact or 
law for appellate consideration. In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board is without jurisdiction to review the 
appeal.



Conclusion

The veteran, on the record at his personal hearing, has 
withdrawn his appeal as to these issues and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the appeal as to service 
connection of eczema and claims for an earlier effective date 
for service connection of bilateral peripheral neuropathy of 
the lower extremities is dismissed without prejudice.

The Veterans Claims Assistance Act 

The Board will be deciding on the merits one increased rating 
claim and four service connection claims.  The Veterans 
Claims Assistance Act (VCAA) is clearly applicable to each of 
these claims.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

Although each of these claims have been developed more or 
less separately, the veteran has received specific and 
sufficient VCAA notice as to each claim.  Except for the 
claim of entitlement to service connection of right side 
carpal tunnel, the RO sent the veteran a letter specific to 
each remaining issue that informed him of the evidence 
necessary to establish entitlement to benefit sought on 
appeal, what evidence they would obtain and what evidence he 
should submit prior to the initial adjudication of each 
claim.  These letters also, essentially, requested that he 
provide any evidence in his possession that pertained to this 
claim.  See, May 4, 2005 letter regarding the claim of 
increased rating for PTSD, July 29, 2004 letter regarding 
claim of service connection of urinary frequency, January 3, 
2003 letter regarding claim of service connection of 
hypertension, and September 4, 2002 letter regarding claim of 
service connection of sleep apnea.   

Regarding the veteran's claim of entitlement to service 
connection of right sided carpal tunnel syndrome, the claim 
was initially adjudicated in November 2004.  Although the 
veteran had received 3 other VCAA letters which dealt with 
service connection claims prior to that date, he did not 
receive a VCAA letter which specifically mentioned "carpal 
tunnel" until May 4, 2005.  However, since that time the 
veteran and his attorney have been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notice and to have the claim 
adjudicated by the agency of original jurisdiction after such 
opportunity.  The defect in the timing of the full VCAA 
notice in this case was not prejudicial to the veteran, and 
there is no reason in further delaying the adjudication of 
the claim decided herein.  Pelegrini v. Prinicipi, 18 Vet. 
App. 112 (2004).

The Board also finds that the for each issue notice 
requirements set forth in Dingess/Hartman also have been met.  
With respect to the service connection claims to be decided, 
while the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above - with respect to the service 
connection claims on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
for service connection, and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Concerning the veteran's 
increased rating claim, in the May 4, 2005, letter the 
veteran specifically received notice of the evidence required 
to establish an increased disability rating, therefore, the 
only element to which he did not receive notice is effective 
date.  However, there is no prejudice to the veteran in 
proceeding to the merits in this instance either as the 
preponderance of the evidence is against the veteran's 
increased rating claim.  See Bernard, supra.   

Regarding the VA's duty to assist claimants, it is pointed 
out that VA shall make reasonable efforts to obtain evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran has identified no additional information or 
evidence that should be obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   The veteran was provided with VA 
medical examinations in August 2004 and March 2005 and with a 
VA mental status examination in December 2004.  Additionally, 
a medical opinion was obtained regarding the veteran's 
hypertension claim in June 2003.    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  To that end, the veteran and his 
attorney appeared at a July 2006 travel board hearing before 
the undersigned.  

At that time, the veteran's attorney submitted a 35 page 
document containing argument and evidence which he styled as 
his "pre-trial brief."  Contained within that document was 
a lay statement from the veteran's fiancee regarding his PTSD 
symptoms, a partial medical journal article concerning the 
relationship between diabetes and urinary frequency and a 
February 2006 private treatment record concerning the 
veteran's sleep apnea.  To the extent that these documents 
were newly submitted evidence, the Board further notes that 
the veteran's attorney did not waive RO consideration of that 
evidence.  However, based upon the resolution of the effected 
claims, the Board finds that such evidence is not pertinent 
and that therefore no waiver is required.  See 38 C.F.R. § 
20.1102 (2006) [harmless error].   

Specifically, the lay statement of the veteran's fiancee is 
duplicative or prior statements regarding the symptoms of the 
veteran's PTSD.  The medical treatise article portion is 
incomplete and speaks to medical nexus for urinary frequency.  
That claim is being denied due to a lack of current 
disability making the question of nexus moot.  Finally, the 
February 2006 sleep study merely confirms that the veteran 
suffers from a current disability of sleep apnea.  Such has 
been on the record and considered previously.  Therefore, as 
no waiver is needed for this evidence, the Board will proceed 
to decisions on the merits as to these three claims as well 
as to the veteran's hypertension and right carpal tunnel 
syndrome claims.  

Increased rating claim

Pertinent law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Schedular criteria

PTSD is rated under the General Rating Formula for Mental 
Disorders, 38 C.F.R. 
§ 4.130. The pertinent provisions of 38 C.F.R. § 4.130 
relating to rating psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].



Analysis

Schedular rating

The veteran's disability is currently evaluated as 30 percent 
disabling.  As has been discussed in the law and regulations 
section above, in order to warrant the next higher 50 percent 
rating there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The evidence regarding the veteran's mental health condition 
is somewhat limited.  Except for receipt of antidepressant 
medication management from his primary care provider, the 
veteran does not receive mental health counseling.  He was 
referred for a VA mental status examination in December 2004.  

The veteran's attorney has argued that an increased rating is 
required due to the veteran's complaints of relationship 
difficulties, reports of feelings of anxiousness or 
irritability with unspecified frequency, reports of sleep 
disturbances including nightmares 2 to 3 times per week and 
recurring memories of his experiences in Vietnam.  The 
veteran's attorney refers to the June 2003 treatment record 
of Dr. J.K., a general practitioner, the veteran's February 
2004 lay statement, a excerpt of the December 2004 VA 
examination and the lay statement of the veteran's fiancee in 
support of these contentions.   The Board has considered each 
of these documents and the attorney's contentions regarding 
these documents.  

Concerning occupational impairment due to PTSD symptoms, the 
evidence of record does not reflect that the veteran suffered 
an decreased reliability or productivity due to PTSD 
symptoms.  At the December 2004 examination, the veteran 
reported a 15 year employment as a fork lift operator.  He 
indicated that his work actually helped him cope with his 
PTSD symptoms.  The Board acknowledges that the veteran is no 
longer employed.  However, in the veteran's October 2005 
claim for TDIU, he indicated that his cessation of employment 
was due to his service-connected heart disease, not PTSD.  
This presentation is consistent with the veteran's report of 
his condition at the December 2004 VA mental status 
examination.  Therefore, the evidence does not show an 
occupational impairment consistent with the criteria for a 50 
percent disability rating.  

In terms of social impairment, the veteran is a self-
described loner.  He has further indicated that irritability 
due to PTSD has caused a certain degree of social isolation.  
At the December 2004 VA examination, the examiner determined 
that the veteran suffered from a moderate social impairment 
due to his PTSD symptomatology.  Therefore it appears that 
the veteran suffers from some difficulty in establishing 
effective social relationships.  The Board notes, however, 
that the veteran testified to maintaining a positive 
relationship with his sister and the record reflects that he 
has maintained an ongoing relationship with a woman described 
as his fiancee.  Moreover, the December 2004 VA examination 
includes the veteran's self-report of monthly attendance at 
American Legion meetings.  

So although it is undisputed that the veteran suffers from 
social impairment, the Board finds that the level of that 
impairment is more congruent with the moderate impairment 
contemplated by the currently assigned 30 percent disability 
rating.  Specifically, the criteria for the 50 percent 
disability rating speaks to social impairment due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  The evidence of record which speaks to 
those symptoms which is limited to the December 2004 
examination, found that the veteran's speech was normal and 
that his memory, judgement and thinking were all intact and 
that his affect was appropriate, not flattened.  The examiner 
did notice mood disturbance in the form of irritability, but 
the majority of the symptomatology associated with the 50 
percent disability rating was not present.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Therefore, although the 
evidence does indicate that some of the criteria for the 50 
percent disability rating has been met, the majority of the 
evidence more closely reflects the criteria for the currently 
assigned 30 percent rating.  
  
In fact, according to the evidence of record, apart from 
moderate social impairment the veteran's major complaint is 
sleep disturbance, specifically, nightmares.  By the 
veteran's own account his sleep disturbances still persist 
but have been improved with medication.  In any event, 
chronic sleep impairment is a symptom which comports with the 
currently assigned 30 percent disability rating, not a higher 
rating.  

The Board is also aware that the December 2004 VA examination 
included a GAF score of 50.  While it may be argued that this 
GAF score would indicate more severe symptoms that would 
correspond to the 50 percent rating, the score reflects the 
veteran's global functioning and therefore takes into account 
the stressors and limitations which reflect symptoms of the 
veteran's other service connected disabilities, specifically 
his physical limitations from his diabetes and his heart 
disease.  It is significant also to note that a GAF score is 
just one piece of information to be examined, and the Board 
is obligated to review all pertinent evidence and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  Here, the evidence does 
not demonstrate that the manifestations of the veteran's PTSD 
cause serious social and industrial impairment.

Therefore, although the veteran exhibits some social 
isolation and mood disturbances, the majority of the 
competent and probative evidence of record does not indicate 
that symptoms attributable to service-connected PTSD are of 
such severity to warrant a 50 percent disability rating.  

The Board has also considered the criteria for the even 
higher 70 and 100 percent ratings.  It is clear from the 
above discussion that such are not met, and that the 
veteran's representative does not so contend.    

Therefore, for the reasons and bases set out above the Board 
has found that the veteran's symptoms do not more closely 
correspond to a higher disability rating than the currently 
assigned 30 percent.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably during the appeal period.  
His symptoms are relatively stable consisting largely of 
feelings of social isolation and reports of sleep 
disturbances.  

Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire period 
from October 10, 2003.

Service connection claims

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Sleep apnea and hypertension claims

Analysis

The veteran is seeking entitlement to service connection of 
sleep apnea and hypertension.  As the veteran's contentions 
regarding these conditions are similar, a common discussion 
will be presented.  Essentially he contends that he is 
entitled to direct service connection of sleep apnea and 
hypertension as a consequence of  herbicide exposure or that 
he is entitled to secondary service connection of sleep apnea 
as a consequence of service-connected diabetes mellitus and 
entitled to secondary service connection of hypertension as a 
consequence of service-connected diabetes mellitus or PTSD.  
For the reasons set out immediately below, the Board has 
determined that the evidence of record does not support a 
finding of a relationship between the veteran's sleep apnea 
or hypertension and any event in service or any service-
connected disability.  

In the interest of clarity, the Board will address direct 
service connection, followed by secondary service connection.  
A Hickson analysis will be applied to the direct service-
connection discussion and a Wallin analysis will be applied 
to the secondary service-connection discussion.    

Beginning with current disability, the evidence of record 
includes private medical records which show sleep studies 
documenting a diagnosis of sleep apnea.  See, e.g., June 2002 
treatment record of Dr. W.M.  Hickson element (1) is 
therefore satisfied as to that condition.  As for 
hypertension, this condition has not been apparent as a 
current disability throughout his entire appeal.   
Specifically, a February 2004 private treatment record 
specifically concluded that the veteran's hypertension had 
"resolved due to weightloss."  However, more recent VA 
treatment records document that the veteran has suffered a 
recurrence of hypertension.  Accordingly, as the veteran is 
currently suffering from hypertension and Hickson element (1) 
is therefore met as to that condition as well.  

Moving now to in-service incurrence of disease or injury, the 
Board will address incurrence and injury in turn.  The 
veteran's service medical records have been obtained and are 
of record.   The are pertinently negative for any evidence of 
any in-service sleep disorder or hypertension, nor does the 
veteran appear to contend that such was evident in service.    

[With respect to hypertension, the Board notes in passing 
that hypertension is presumed to be service-connected if it 
becomes manifest to a compensable degree within one year of 
the veteran's separation from service.  See 38 C.F.R. 
§ 3.309(a) (2006).  The veteran separated from active duty in 
July 1971.   The evidence of record, including the veteran's 
own contentions and the argument of his attorney does not 
provide any indication that hypertension was manifest prior 
to July 1972.  Accordingly, the presumption available under 
38 C.F.R. § 3.309 is not for application in this case.]

However, in the veteran's December 2002 NOD, he noted that he 
was seeking entitlement to service connection of sleep apnea 
and hypertension as secondary to herbicide exposure.  The 
veteran's service in the Republic of Vietnam during the 
Vietnam war is a matter of record.  His exposure to agent 
orange is therefore presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2006). Hickson element (2), in-service 
incurrence of injury is therefore satisfied.  

Turning now to Hickson element (3), medical nexus, in the 
case of a disease claimed as due to herbicide exposure, 
medical nexus may be shown on a presumptive basis or on a 
direct basis.  

The diseases which are deemed associated with herbicide 
exposure, however, do not include sleep apnea or 
hypertension.  See 38 C.F.R. § 3.309(e) (2006); see also 38 
U.S.C.A. § 1116(2) (West 2002).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

Therefore, as the veteran does not suffer from a condition 
which is presumed to be related to herbicide exposure the 
question before the Board then becomes whether or not the 
veteran's sleep apnea or hypertension may be directly related 
to his in-service herbicide exposure.  

The Board is aware of the veteran's contentions that these 
current disabilities are related to service.  As the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his own opinions on medical 
diagnoses or causation are not competent. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The competent medical evidence of record, including VA 
treatment records and examinations as well as the veteran's 
private treatment records do not contain any indication that 
the veteran's sleep apnea or hypertension is related to any 
event in service.  A March 2005 VA medical examination which 
specifically addressed the etiology of the veteran's claimed 
conditions did not find that sleep apnea or hypertension were 
incurred related to herbicide exposure.  Moreover, the 
veteran's private treatment records also do not contain a 
medical opinion which purports to link either condition to 
herbicide exposure.  Therefore, element (3), medical nexus is 
not met and the claims fail on that basis. 

In the alternative the veteran has contended that both 
conditions were incurred as secondary to service-connected 
diabetes mellitus.  Applying a Wallin analysis, it is 
undisputed that both element (1), current disability is met.  
Concerning element (2), existence of a service-connected 
disability, it is also undisputed that diabetes mellitus has 
been granted service connection satisfying element as to both 
conditions.  Moreover, the Board notes the veteran's 
attorney's assertion that hypertension may also be secondary 
to PTSD.  Element (2) is also met as to PTSD concerning the 
arguments related to hypertension.  Therefore, the question 
is again one of medical nexus.  

As noted above, the veteran's assertions that a relationship 
exists between his diabetes and sleep apnea and hypertension 
are not competent medical evidence.  See Espiritu, supra.   
The Board is also aware of the argument of the veteran's 
attorney to the effect that "studies have shown that [sleep 
apnea] condition is a common residual of diabetes mellitus." 
No such studies have been submitted and none were noted by 
any of the competent medical authorities providing treatment 
to the veteran or those providing etiology opinions for VA.  

With respect to sleep apnea, the Board notes that the veteran 
has provided sworn testimony that one of his several treating 
physicians has asserted that a relationship exists between 
his service-connected diabetes and sleep apnea.  See 
transcript of the hearing, page 23.   However, such a nexus 
opinion is not found in the veteran's private treatment 
records or in his VA treatment records.  The March 2005 VA 
medical examination specifically did not include a finding of 
a relationship between the veteran's diabetes and either 
sleep apnea or hypertension.  Moreover, in June 2003 the RO 
sought a specific opinion as to the relationship if any 
between the veteran's diabetes and hypertension, the 
physician concluded that the veteran's laboratory results 
indicated that the veteran's hypertension could not be 
related to diabetes mellitus.  Additionally, the specific 
etiology opinions contained within the veteran's claims 
folder also decline to find a relationship between the 
veteran's service-connected PTSD and hypertension.   
Therefore, the competent and probative medical evidence of 
record is against a finding that sleep apnea or hypertension 
are related to any service-connected condition.  Accordingly, 
Wallin element (3) is not met as to sleep apnea or 
hypertension and the veteran's claims seeking secondary 
service connection fail on that basis.    

Urinary frequency claim 

Analysis

The veteran is seeking entitlement to service connection of a 
disability characterized as urinary frequency both on a 
direct basis and also claimed as secondary to service-
connected diabetes.  The Board finds that the competent and 
probative medical evidence of record is against a finding 
that the veteran suffers from a distinct, diagnosed 
disability which manifests as urinary frequency. 

At various times throughout the appeal, the veteran has 
contended that he suffers from a frequent need to urinate.  
However, symptoms alone, such as these in the absence of a 
medical diagnosis of some disorder of the urinary system, 
cannot serve as a basis to substantiate a claim of 
entitlement to service connection.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

The veteran's VA treatment records, VA examination records 
and private treatment records are all pertinently negative 
for any diagnosed urinary condition.  The veteran's own 
attorney does not contend that such is of record in the 
evidence of record.  See, argument of the veteran's attorney, 
page 4.   No urinary-based complaints were noted at the 
August 2004 VA examination or at his January 2004 private 
medical examination.  Moreover, the genitourinary examination 
conducted in March 2005 was also found to be 
"unremarkable." 

In the absence of any medical diagnosis of a urinary 
disorder, the criteria for service connection for a urinary 
disorder have not been met.  It is noted that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation. See Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997).  Therefore, due to the absence of any 
diagnosed disorder any claim for either direct and secondary 
service connection of a disability characterized as urinary 
frequency cannot be granted and the veteran's claim fail on 
that basis.  

Right Carpal Tunnel Syndrome

Analysis

The veteran is seeking entitlement to service connection of 
carpal tunnel syndrome of the right hand.  His contentions 
regarding this condition are that it was incurred on a direct 
basis as a result of an August 1970 in-service injury.  In 
the alternative, he contends that the disability has been 
incurred secondary to service-connected diabetes. 

As noted elsewhere in this decision, a grant of service 
connection requires a currently diagnosed disability.  See 
Degemitch, supra.  

On page 4 of the veteran's attorney's argument, he has 
included the following statement which he attributes as a 
quote to the March 2005 VA examination report:  " 'Carpal 
tunnel syndrome more likely than not secondary to diabetes.' 
"  A review of the actual text of the March 2005 examination 
report indicates that the quoted material correctly reads 
"Carpal tunnel syndrome on the left more likely than not 
secondary to the diabetes." [emphasis added].  The Board 
notes that outside of the quote, the medical evidence of 
record does not include a confirmed diagnosis of right-sided 
carpal tunnel syndrome.  As noted elsewhere in this decision, 
on the strength of the conclusions contained in the March 
2005 examination, the veteran has already been granted 
service connection of left-sided carpal tunnel syndrome.  

Accordingly, as the competent medical evidence of record does 
not include a diagnosis of carpal tunnel syndrome of the 
veteran's right upper extremity, service connection of such 
cannot be granted on either a direct or a secondary basis.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  The benefit sought on appeal is therefore denied.   


ORDER

Entitlement to service connection of eczema, including 
claimed as secondary to herbicide exposure is dismissed.  

Entitlement to an effective date earlier than June 5, 2003 
for service connection of peripheral neuropathy of left lower 
extremity is dismissed. 

Entitlement to an effective date earlier than June 5, 2003  
for service connection of peripheral neuropathy of the right 
lower extremity is dismissed.  

Entitlement to an increased disability rating for PTSD 
currently evaluated as 30 percent is denied.  

Entitlement to service connection of sleep apnea, including 
claimed as secondary to diabetes mellitus and herbicide 
exposure is denied.  

Entitlement to service connection of hypertension, including 
claimed as 
secondary to diabetes mellitus, PTSD and herbicide exposure 
is denied.

Entitlement to service connection of a disability 
characterized by urinary frequency, including claimed as 
secondary to diabetes mellitus is denied.  

Entitlement to service connection of carpal tunnel syndrome 
of the right upper extremity is denied.


REMAND

The veteran is seeking entitlement to an increased rating for 
service-connected peripheral neuropathy of the left lower 
extremity currently evaluated as 10 percent disabling, 
entitlement to an increased rating for service-connected 
peripheral neuropathy of the right lower extremity currently 
evaluated as 10 percent disabling, opposing the proposed 
reduction to 10 percent of service-connected diabetes 
mellitus, currently evaluated as 20 percent disabling, and is 
seeking a TDIU.  

Diabetes and Peripheral Neuropathy claims. 

The veteran has perfected appeals as to the assigned ratings 
of his diabetes and bilateral peripheral neuropathy of the 
lower extremities.  The key question before the Board is the 
current nature and severity of these disabilities.  To that 
end, the veteran was referred for a VA examination in March 
2005.  This report refers to both the veteran's diabetes and 
his neuropathy.  The examination report clearly reads that 
the veteran's claims folder was not reviewed in conjunction 
with the examination.   Moreover, a review of an August 2004 
VA examination regarding the veteran's diabetes and 
neuropathy also appears to have been conducted without 
reference to the veteran's claims folder, relying instead on 
history as presented by the veteran.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2006). If an 
evaluation report does not provide sufficient detail of the 
disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail. 
See 38 C.F.R. § 4.2 (2006). Because both examinations 
afforded the veteran was accomplished without reference to 
the veteran's claims file, the Board concludes that under the 
requirements of the regulation that further development is 
needed.

TDIU claim

The veteran has filed a claim of entitlement to TDIU.  In his 
testimony and correspondence he has indicated that he is 
unable to work due to his service-connected disabilities 
including his bilateral peripheral neuropathy of the lower 
extremities and diabetes.  

As discussed above, the veteran's claims regarding the 
assigned disability ratings for these three disabilities are 
being remanded for additional development.  Because the 
outcome of these claims may impact the claim for TDIU, the 
issues are inextricably intertwined.  Inasmuch as the 
veteran's claims are inextricably intertwined with the TDIU 
issue currently on appeal, it would be premature for the 
Board to consider the veteran's claim for a total rating 
based on individual unemployability at this time.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As these new service connection issues 
are "inextricably intertwined" with the TDIU issue currently 
on appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should forward the veteran's 
claims folder to a appropriate VA medical 
professional, if possible to the physician 
who administered the March 28, 2005 VA 
medical examination, and request an 
opinion based on a review of all of the 
evidence as to the nature, severity and 
manifestations of the veteran's diabetes 
and bilateral lower extremity peripheral 
neuropathy.  

2.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims.  If any 
determination remains unfavorable to the 
veteran, he and his representative must be 
furnished with a supplemental statement of 
the case.  Thereafter, the veteran and his 
representative should be afforded the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


